             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 1 of 34



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

KEVIN D. MEYER, Individually and On
Behalf of All Others Similarly Situated,              Case No.
                                     Plaintiff,
                                                      CLASS ACTION COMPLAINT
                        v.

UNITED MICROELECTRONICS                               JURY TRIAL DEMANDED
CORPORATION, SHAN-CHIEH CHIEN,
JASON WANG, PO-WEN YEN, and
CHITUNG LIU,

                                  Defendants.

                                CLASS ACTION COMPLAINT

       Plaintiff Kevin D. Meyer (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding United Microelectronics Corporation (“UMC” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION
       1.      This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired UMC securities between

                                                  1
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 2 of 34



October 28, 2015 and November 1, 2018, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its senior

officials.

        2.     UMC was founded in 1980 and is headquartered in Hsinchu City, Taiwan. UMC

provides semiconductor wafer foundry solutions. Through its two business segments, Wafer

Fabrication and New Business, the Company provides circuit design, mask tooling, wafer

fabrication, and assembly and testing services.    UMC purports to engage in the research,

development, and manufacture of products in the solar energy and light-emitting diode

industries. It serves fabless design companies, and integrated device manufacturers. UMC

operates primarily in Taiwan, Singapore, China, Japan, Europe, and the United States.

        3.     UMC’s American depositary shares (“ADSs”), each of which represents five

ordinary shares, are listed on the New York Stock Exchange (“NYSE”) and trade under the

ticker symbol “UMC.”

        4.     On May 13, 2016, the Company announced that it had entered into a Dynamic

Random-Access Memory (“DRAM”) Technology Cooperation Agreement with Fujian Jianhua

Integrated Circuit Co. Ltd. (“Fujian”).

        5.     Under the agreement, Fujian was to provide UMC with related equipment for its

research and development, as well as service fees subject to the progress of the technology

development. UMC was to develop DRAM related technologies for Fujian and deliver such

development results to Fujian before May 12, 2021. The developed technologies were to be

jointly owned by both parties.



                                               2
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 3 of 34



       6.      Fujian was established in early 2016 in the Fujian Province of China for the sole

purpose of designing, developing, and manufacturing DRAM. Fujian was founded with a $5.65

billion investment provided by the People’s Republic of China (“PRC”) and related entities, and

the company’s two major shareholders were PRC state-owned enterprises.

       7.      DRAM is a memory device product used in electronics to store information.

DRAM is a technologically advanced commodity that is widely used in digital electronics, as

well as leading-edge computing, consumer, networking, automotive, industrial, embedded, and

mobile productions.

       8.      At all relevant times, one of UMC’s primary competitors has been Micron

Technology, Inc. (“Micron”), a leading U.S. semiconductor company known for its development

and production of DRAM products.

       9.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding UMC’s business, operational and compliance policies.            Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) UMC

conspired with Fujian to steal trade secrets from Micron relating to its research and development

of DRAM; (ii) UMC hired former Micron employees for the purpose of stealing such

information from Micron; (iii) the foregoing conduct placed UMC and certain of its employees at

an increased risk of criminal and regulatory investigation by the U.S. government; and (iv) as a

result, UMC’s public statements were materially false and misleading at all relevant times.

       10.     On November 1, 2018, the U.S. Department of Justice (“DOJ”) indicted UMC,

Fujian, and Chen Zhengkun a.k.a. Stephen Chen (“Chen”), a former Micron employee hired by

UMC, for conspiracy to commit economic espionage, conspiracy to commit theft of trade

secrets, and economic espionage (receiving and possessing stolen trade secrets). The indictment



                                                3
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 4 of 34



stated that the companies conspired to steal trade secrets from Micron relating to its research and

development of memory storage devices. According to the indictment, the conspiracy to commit

economic espionage began in or around January 2016, the conspiracy to commit theft of trade

secrets began in or about October 2015, and the economic espionage (receiving and possessing

stolen trade secrets) began in or about February 2016.

       11.     According to the DOJ’s indictment, Chen, a Taiwanese national, resigned as the

President of Micron’s subsidiary, Micron Memory Taiwan Co., Ltd. (“MMT”), in July 2015.

Thereafter, Chen began working for UMC as its Senior Vice President and Fabrication Director

in Taiwan in September 2015. According to the indictment, Chen, as well as agents of UMC,

later hired additional former employees of Micron who stole Micron trade secrets and, at the

direction of UMC employees, used such trade secrets to enhance UMC’s DRAM technologies.

       12.     As news of UMC’s indictment reached the market, UMC’s ADS price fell by

$0.19 per share, or nearly 10%, over the following two trading sessions to close at $1.71 per

share on November 5, 2018.

       13.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

       14.     The claims asserted herein arise under and pursuant to §§ 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       15.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and Section 27 of the Exchange Act.



                                                4
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 5 of 34



        16.     Venue is proper in this Judicial District pursuant to § 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b). UMC securities are traded on the NYSE, located

within this Judicial District.

        17.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.


                                             PARTIES

        18.     Plaintiff, as set forth in the attached Certification, acquired UMC securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

        19.     Defendant UMC is incorporated in Taiwan, Republic of China, with principal

executive offices located No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan,

Republic of China. UMC ADSs trade on NYSE under the symbol “UMC.”

        20.     Defendant Shan-Chieh Chienhas (“Chienhas”) has served as UMC’s Co-President

since June 14, 2017 and is a Director of the Company.

        21.     Defendant Jason Wang (“Wang”) has served as UMC’s Co-president since June

14, 2017 and is a Director of the Company.

        22.     Defendant Po-Wen Yen (“Yen”) served as UMC’s Chief Executive Officer

(“CEO”) from November 19, 2012 until June 14, 2017.

        23.     Defendant Chitung Liu (“Liu”) has served as UMC’s Chief Financial Officer at

all relevant times.




                                                  5
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 6 of 34



       24.     The Defendants referenced above in ¶¶ 20-23 are sometimes referred to herein

collectively as the “Individual Defendants.”

       25.     The Individual Defendants possessed the power and authority to control the

contents of UMC’s SEC filings, press releases, and other market communications.               The

Individual Defendants were provided with copies of UMC’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with UMC, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to and

were being concealed from the public, and that the positive representations being made were

then materially false and misleading.      The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

                                           Background

       26.     UMC was founded in 1980 and is headquartered in Hsinchu City, Taiwan. UMC

provides semiconductor wafer foundry solutions. Through its two business segments, Wafer

Fabrication and New Business, UMC provides circuit design, mask tooling, wafer fabrication,

and assembly and testing services. UMC also purports to engage in the research, development,

and manufacture of products in the solar energy and light-emitting diode industries. It serves

fabless design companies, and integrated device manufacturers. UMC operates primarily in

Taiwan, Singapore, China, Japan, Europe, and the United States.

       27.     On May 13, 2016, the Company announced that it had entered into a DRAM

Technology Cooperation Agreement with Fujian. Under the agreement, Fujian was to provide



                                                6
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 7 of 34



UMC with related equipment for its research and development, as well as service fees subject to

the progress of the technology development. UMS was to develop DRAM related technologies

for Fujian and deliver such development results to Fujian before May 12, 2021. The developed

technologies were to be jointly owned by both parties.

       28.    Fujian was established in early 2016 in the Fujian Province of China for the sole

purpose of designing, developing, and manufacturing DRAM. Fujian was founded with a $5.65

billion investment provided by the PRC and related entities, and the company’s two major

shareholders were PRC state-owned enterprises.

       29.    DRAM is a memory device product used in electronics to store information.

DRAM is a technologically advanced commodity that is widely used in digital electronics, as

well as leading-edge computing, consumer, networking, automotive, industrial, embedded, and

mobile productions.

       30.    At all relevant times, one of UMC’s primary competitors has been Micron, a

leading U.S. semiconductor company known for its DRAM products.

        Materially False and Misleading Statements Issued During the Class Period

       31.    The Class Period begins on October 28, 2015, when the Company issued a press

release announcing its financial and operating results for the third quarter of 2015 (the “Q3’15

PR”). Despite entering into an undisclosed illegal conspiracy with Fujian and Chen to steal

Micron’s DRAM technology for their own development in October 2015, UMC nevertheless

reported in the Q3’15 PR research and development expenses of NT $3.139 million for three-

month period ended September 20, 2015. The financial results reported in the Q3’15 PR were

filed with the SEC as Exhibit 99.1 to the Form 6-K dated November 13, 2015.




                                               7
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 8 of 34



        32.     Also on October 28, 2015. Defendant Yen touted the Company’s “innovations” in

the integrated circuit (“IC”) industry on an earnings call with analysts, stating in relevant part:

“Going forward, UMC will continue to drive process innovations across leading edge and legacy

technologies, as well as proactively expanding worldwide manufacturing services to support our

growth in the IC industry.”

        33.     On April 18, 2016, UMC filed its annual report on Form 20-F with the SEC,

announcing the Company’s financial and operating results for the fiscal year ended December

31, 2015 (the “2015 20-F”). For 2015, UMC reported net income of NT$12.64 billion, or

NT$5.10 per diluted ADS, on net operating revenues of NT$144.83 billion, compared to a net

income of NT$10.45 billion, or NT$4.44 per diluted ADS, on net operating revenues of

NT$140.01 billion for 2014. Additionally, UMC reported research and development expenses

totaling NT$12.17 billion for 2015, compared to NT$13.66 billion for 2014.

        34.     The 2015 20-F contained merely generic, boilerplate representations regarding

UMC’s risks related to the violation of intellectual property laws, including trade secrets, stating

in relevant part:

        Our ability to compete successfully also depends on our ability to operate without
        infringing on the proprietary rights of others. We have no means of knowing what
        patent applications have been filed in the United States or in certain other
        countries until months after they are filed. The semiconductor industry, because
        of the complexity of the technology used and the multitude of patents, copyrights
        and other overlapping intellectual property rights, is characterized by frequent
        litigation regarding patent, trade secret and other intellectual property rights. It is
        common for patent owners to assert their patents against semiconductor
        manufacturers. We have received from time to time communications from third
        parties asserting patents that cover certain of our technologies and alleging
        infringement of intellectual property rights of others, and we expect to continue to
        receive such communications in the future . . . . In the event any third party was to
        make a valid claim against us or against our customers, we could be required to:

                      seek to acquire licenses to the infringed technology which may not
                       be available on commercially reasonable terms, if at all;

                                                  8
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 9 of 34



                       discontinue using certain process technologies, which could cause
                        us to stop manufacturing certain semiconductors;
                       pay substantial monetary damages; and/or
                       seek to develop non-infringing technologies, which may not be
                        feasible.

        Any one of these developments could place substantial financial and
        administrative burdens on us and hinder our business. Litigation, which could
        result in substantial expenses for us and diversion of our resources, may also be
        necessary . . . to defend us or our customers against claimed infringement of the
        rights of others. If we fail to obtain necessary licenses or if litigation relating to
        patent infringement or other intellectual property matters occurs, it could hurt our
        reputation as a technology leader in our industry and prevent us from
        manufacturing particular products or applying particular technologies, which
        could reduce opportunities to generate revenues.

        35.      The 2015 20-F also noted that UMC took “reasonable precautions” to protect

against the disclosure of confidential information received from employees, while providing

merely generic, boilerplate representations regarding UMC’s risks relating to those very issues,

stating in relevant part:

        In addition, in the course of our operations, we receive confidential information
        from and about our customers, vendors, partners and employees. Although we
        take what we believe are reasonable precautions to protect such information from
        disclosure to [sic] or interruption, there are no guarantees our precautions will
        prevent accidental or malicious access to such information. In the event of such
        access, our reputation could be adversely affected, customers and others may
        hesitate to entrust us with their confidential information, which would negatively
        affect our operations, and we would incur costs to remedy the breach.

        36.      Additionally, the 2015 20-F touted UMC’s purported commitment to research and

development, including its 2015 allocation of funds and personnel for such purposes, stating, in

relevant part:

        Research and Development

        In 2013, 2014 and 2015, we spent NT$12,493 million, NT$13,664 million and
        NT$12,175 million (US$371 million), respectively, on research and development,
        which represented 10.1%, 9.8% and 8.4%, respectively, of our net operating
        revenues of such years. Our research and development efforts mainly focus on
        delivering [System-on-Chip (‘SoC’)] foundry solutions that consist of the world’s

                                                  9
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 10 of 34



        leading process technologies, customer support services and manufacturing
        techniques. These resources provide our foundry customers with improved
        opportunities to develop SoC products that supply the global market. Our
        commitment to research and development can be illustrated by our 2015 research
        and development expenditures, which reached approximately 8.4% of net
        operating revenues. In June 2007, we completed the construction of a research
        and development center for nanometer technologies in the Tainan Science Park.
        The research and development center allows for seamless application of advanced
        process technology in the research and development phase to the manufacturing
        phase.

        As of March 31, 2016, we employed 1,597 professionals in our research and
        development activities. In addition, other management and operational personnel
        are also involved in research and development activities but are not separately
        identified as research and development professionals.

        37.     The 2015 20-F discussed UMC’s current research and development strategy in

detail, stating, in relevant part:

        Maintain Our Leading Position in Mass-Producible Semiconductor Technology
        and Selectively Pursue Strategic Investments in New Technologies. We believe
        that maintaining and enhancing our leadership in mass-producible semiconductor
        manufacturing technology is critical to attract and retain customers. Our
        reputation for technological excellence has attracted both established and
        emerging leaders in the semiconductor industries who work closely with us on
        technology development. In addition, we believe our superior processing
        expertise has enabled us to provide flexible production schedules to meet our
        customers’ particular needs. We plan to continue enhancing capital expenditures
        in research and development and building internal research and development
        expertise, to focus on process development and to establish alliances with leading
        and specialty semiconductor companies to accelerate access to next-generation
        and specialized technologies. . . . We believe our progress in developing more
        advanced process technologies has benefited our customers in the fields of
        computers, communications, consumer electronics and others with special
        preferences in certain aspects of the products, such as the ultimate performance,
        density and power consumption.

        Moreover, we expect to strengthen our leading position and increase our market
        share by licensing our technologies to several corporate partners . . . . We will
        continue to explore licensing opportunities based on UMC’s comprehensive
        technology offerings to further drive our revenue . . . . We believe that such
        strategy enables us to take advantage of our established research and development
        capabilities while expanding our footprint globally in a cost-effective manner.




                                               10
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 11 of 34



       38.     With regard to UMC’s competition in the market and comparative research and

development capabilities, the 2015 20-F stated, in relevant part:

        Competition

       The worldwide semiconductor foundry industry is highly competitive, particularly
       during periods of overcapacity and inventory correction. We compete
       internationally and domestically with dedicated foundry service providers as well
       as with integrated device manufacturers and final product manufacturers which
       have in-house manufacturing capacity or foundry operations. Some of our
       competitors have substantially greater production, financial, research and
       development and marketing resources than we have. As a result, these companies
       may be able to compete more aggressively over a longer period of time than we
       can. In addition, several new dedicated foundries have commenced operations and
       compete directly with us. Any significant increase in competition may erode our
       profit margins and weaken our earnings.

       We believe that our primary competitors in the foundry services market are
       Taiwan Semiconductor Manufacturing Company Limited, Semiconductor
       Manufacturing International (Shanghai) Corporation and Globalfoundries Inc., as
       well as the foundry operation services of some integrated device manufacturers
       such as IBM, Samsung, Intel and Toshiba. Other competitors such as
       DongbuAnam Semiconductor, Grace Semiconductor Manufacturing Corp., X-
       FAB Semiconductors Foundries AG and Silterra Malaysia Sdn. Bhd. have
       initiated efforts to develop substantial new foundry capacity, although much of
       such capacity involves less cost-effective production than the 12-inch fabs for
       which we possess technical know-how. New entrants in the foundry business are
       likely to initiate a trend of competitive pricing and create potential overcapacity in
       legacy technology. The principal elements of competition in the semiconductor
       foundry industry include technical competence, production speed and cycle time,
       time-to-market, research and development quality, available capacity,
       manufacturing yields, customer service and price. We believe that we compete
       favorably with the new competitors on each of these elements, particularly our
       technical competence and research and development capabilities.

(Second emphasis added).

       39.     With regard to UMC’s 2015 expenses and expenditures on its research and

development program, the 2015 20-F stated, in relevant part:

       Research and development expenses. Our research and development expenses
       increased by 9.4% from NT$12,493 million in 2013 to NT$13,664 million in
       2014. The increase in research and development expenses resulted primarily from
       an increase of NT$490 million in personnel expenses, NT$460 million in research

                                                11
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 12 of 34



       expenses for advanced technologies, NT$290 million in depreciation on the
       equipment used for research and development. Our research and development
       expenses as a percentage of our net operating revenues decreased from 10.1% in
       2013 to 9.8% in 2014.

                                              ***


       Research, Development, Patents and Licenses, Etc.

       The semiconductor industry is characterized by rapid changes in technology,
       frequently resulting in obsolescence of process technologies and products. As a
       result, effective research and development is essential to our success. We invested
       approximately NT$12,493 million, NT$13,664 million and NT$12,175 million
       (US$371 million) in 2013, 2014 and 2015, respectively, in research and
       development, which represented 10.1%, 9.8% and 8.4%, respectively, of net
       operating revenues for such years. We believe that our continuous spending on
       research and development will help us maintain our position as a technological
       leader in the foundry industry. As of March 31, 2016, we employed 1,597
       professionals in our research and development division.

(Emphasis added.)

       40.     Appended as exhibits to the 2015 20-F were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”), in which Defendants Yen and Liu certified that the 2015

20-F “fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange

Act of 1934” and that the “information contained in the [2015 20-F] fairly presents, in all

material respects, the financial condition and results of operations of the Company.”

       41.     On April 13, 2017, UMC filed its annual report on Form 20-F with the SEC,

announcing the Company’s financial and operating results for the fiscal year ended December

31, 2016 (the “2016 20-F”). For 2016, UMC reported net income of NT$4.17 billion, or

NT$3.33 per diluted ADS, on net operating revenues of NT$147.87 billion, compared to a net

income of NT$12.64 billion, or NT$5.10 per diluted ADS, on net operating revenues of

NT$144.83 billion for 2015. Additionally, UMC reported research and development expenses

totaling NT$13.53 billion for 2016, compared to NT$12.17 billion for 2015.

                                               12
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 13 of 34



       42.       With respect to UMC’s relationship with Fujian, particularly relating to DRAM

technologies, the 2016 20-F stated, in relevant part:

       [I]n May 2016, we entered an agreement with Fujian Jin Hua Integrated Circuit
       Co., or Fujian Jinhua, in connection with the development of DRAM related
       technologies. Such developed technologies are expected to be jointly owned by
       both parties and will not be accessible for local chip design companies. We expect
       the collaboration to thrive on the strength of Taiwan’s semiconductor
       manufacturing technologies to fulfill the potential domestic demands for specialty
       DRAM in China. We will be in charge of technology development and currently
       do not intend to enter the DRAM industry or invest in Fujian Jinhua.

       43.       The 2016 20-F stated the following regarding UMC’s DRAM Technology

Cooperation Agreement with Fujian:

       DRAM Technology Cooperation Agreement, dated May 13, 2016, between
       Us and Fujian Jinhua

       We entered into a technology cooperation agreement with Fujian Jinhua on May
       13, 2016 to jointly develop DRAM related technologies. Under the agreement,
       Fujian Jinhua will provide us with related equipment for our research and
       development, as well as service fees subject to the progress of the technology
       development. We will develop DRAM related technologies for Fujian Jinhua and
       deliver such development results to Fujian Jinhua before May 12, 2021. These
       developed technologies will be jointly owned by both parties.

       44.       The 2016 20-F also contained statements substantively equivalent to the merely

generic, boilerplate representations contained in the 2015 20-F, as quoted in ¶¶ 34-35 above,

regarding: (i) UMC’s risks related to the violation of intellectual property laws, including trade

secrets; and (ii) UMC’s purported “reasonable precautions” to protect against the disclosure of

confidential information received from employees, as well as the Company’s risks related to

such activity.

       45.       Additionally, the 2016 20-F touted UMC’s commitment to research and

development, including its 2016 allocation of funds and personnel for such purposes, stating, in

relevant part:



                                                13
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 14 of 34



        Research and Development

        In 2014, 2015 and 2016, we spent NT$13,664 million, NT$12,175 million and
        NT$13,532 million (US$418 million), respectively, on research and development,
        which represented 9.8%, 8.4% and 9.2%, respectively, of our net operating
        revenues of such years. Our research and development efforts mainly focus on
        delivering SoC foundry solutions that consist of the world’s leading process
        technologies, customer support services and manufacturing techniques. These
        resources provide our foundry customers with improved opportunities to develop
        SoC products that supply the global market. Our commitment to research and
        development can be illustrated by our 2016 research and development
        expenditures, which reached approximately 9.2% of net operating revenues. In
        June 2007, we completed the construction of a research and development center
        for nanometer technologies in the Tainan Science Park. The research and
        development center allows for seamless application of advanced process
        technology in the research and development phase to the manufacturing phase.

        As of December 31, 2016, we employed 1,825 professionals in our research and
        development activities. In addition, other management and operational personnel
        are also involved in research and development activities but are not separately
        identified as research and development professionals.

        46.     The 2016 20-F discussed UMC’s current research and development strategy in

detail, stating, in relevant part:

        Maintain Our Leading Position in Mass-Producible Semiconductor Technology
        and Selectively Pursue Strategic Investments in New Technologies. We believe
        that maintaining and enhancing our leadership in mass-producible semiconductor
        manufacturing technology is critical to attract and retain customers. Our
        reputation for technological excellence has attracted both established and
        emerging leaders in the semiconductor industries who work closely with us on
        technology development. In addition, we believe our superior processing
        expertise has enabled us to provide flexible production schedules to meet our
        customers’ particular needs. We plan to continue enhancing capital expenditures
        in research and development and building internal research and development
        expertise, to focus on process development and to establish alliances with leading
        and specialty semiconductor companies to accelerate access to next-generation
        and specialized technologies. . . .

        Moreover, we expect to strengthen our leading position and increase our market
        share by licensing our technologies to several corporate partners . . . . We will
        continue to explore licensing opportunities based on our comprehensive
        technology offerings to further drive our revenue . . . . In addition, we also
        recently enhanced our technology platform by collaborating with additional
        technology parties for the research and development of specialty technologies . . .

                                                14
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 15 of 34



       . We believe that such strategies enable us to take advantage of our established
       research and development capabilities while expanding our footprint globally in a
       cost-effective manner.

       47.     With regard to UMC’s competition in the market and comparative research and

development capabilities, the 2016 20-F stated, in relevant part:

       Competition

       The worldwide semiconductor foundry industry is highly competitive, particularly
       during periods of overcapacity and inventory correction. We compete
       internationally and domestically with dedicated foundry service providers as well
       as with integrated device manufacturers and final product manufacturers which
       have in-house manufacturing capacity or foundry operations. Some of our
       competitors have substantially greater production, financial, research and
       development and marketing resources than we have. As a result, these companies
       may be able to compete more aggressively over a longer period of time than we
       can. In addition, several new dedicated foundries have commenced operations and
       compete directly with us. Any significant increase in competition may erode our
       profit margins and weaken our earnings.

       We believe that our primary competitors in the foundry services market are
       Taiwan Semiconductor Manufacturing Company Limited, Semiconductor
       Manufacturing International (Shanghai) Corporation and Globalfoundries Inc., as
       well as the foundry operation services of some integrated device manufacturers
       such as IBM, Samsung, Intel and Toshiba. Other competitors such as
       DongbuAnam Semiconductor, Grace Semiconductor Manufacturing Corp., X-
       FAB Semiconductors Foundries AG and Silterra Malaysia Sdn. Bhd. have
       initiated efforts to develop substantial new foundry capacity, although much of
       such capacity involves less cost-effective production than the 12-inch fabs for
       which we possess technical know-how. New entrants in the foundry business are
       likely to initiate a trend of competitive pricing and create potential overcapacity in
       legacy technology. The principal elements of competition in the semiconductor
       foundry industry include technical competence, production speed and cycle time,
       time-to-market, research and development quality, available capacity,
       manufacturing yields, customer service and price. We believe that we compete
       favorably with the new competitors on each of these elements, particularly our
       technical competence and research and development capabilities.

(Emphasis added.)

       48.     With regard to UMC’s 2016 expenses and expenditures on its research and

development program, the 2016 20-F stated, in relevant part:



                                                15
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 16 of 34



       Research and development expenses consist primarily of research testing related
       expenses, salaries and related personnel expenses and depreciation on the
       equipment used for our research and development.

                                              ***

       Research and development expenses. Our research and development expenses
       increased by 11.1% from NT$12,175 million in 2015 to NT$13,532 million
       (US$418 million) in 2016. The increase in research and development expenses
       was mainly due to an increase of NT$380 million (US$12 million) in depreciation
       expenses, NT$225 million (US$7 million) in wafers for research and development
       usage, NT$211 million (US$7 million) in personnel expenses and
       NT$190 million (US$6 million) in maintenance expenses. Our research and
       development expenses as a percentage of our net operating revenues increased
       from 8.4% in 2015 to 9.2% in 2016.

       49.     Appended as exhibits to the 2016 20-F were signed SOX certifications wherein

Defendants Yen and Liu certified that the 2016 20-F “fully complies with the requirements of

Section 13(a) or 15(d) of the Securities Exchange Act of 1934” and that the “information

contained in the [2016 20-F] fairly presents, in all material respects, the financial condition and

results of operations of the Company.”

       50.     On April 26, 2018, UMC filed its annual report on Form 20-F with the SEC,

announcing the Company’s financial and operating results for the fiscal year ended December

31, 2017 (the “2017 20-F”). For 2017, UMC reported net income of NT$6.680 billion, or

NT$3.75 per diluted ADS, on net operating revenues of NT$149.29 billion, compared to a net

income of NT$4.17 billion, or NT$3.33 per diluted ADS, on net operating revenues of

NT$147.87 billion for 2016. Additionally, UMC reported research and development expenses

totaling NT$13.67 billion for 2017, compared to NT$13.53 billion for 2016.

       51.     The 2017 20-F contained substantively equivalent statements as those contained

in the 2016 20-F, as quoted in ¶ 43 above, regarding UMC’s relationship and DRAM

Technology Cooperation Agreement with Fujian.



                                                16
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 17 of 34



        52.      The 2017 20-F also contained statements substantively equivalent to the merely

generic, boilerplate representations contained in the 2015 20-F and 2016 20-F, as quoted in ¶¶

34-35 above, regarding: (i) UMC’s risks related to the violation of intellectual property laws,

including trade secrets; and (ii) UMC’s purported “reasonable precautions” to protect against the

disclosure of confidential information received from employees, as well as the Company’s risks

related to such activity.

        53.      Additionally, the 2017 20-F touted UMC’s commitment to research and

development, including its 2017 allocation of funds and personnel for such purposes, stating, in

relevant part:

        Research and Development

        In 2015, 2016 and 2017, we spent NT$12,175 million, NT$13,532 million and
        NT$13,669 million (US$461 million), respectively, on research and development,
        which represented 8.4%, 9.2% and 9.2%, respectively, of our net operating
        revenues of such years. Our research and development efforts mainly focus on
        delivering SoC foundry solutions that consist of the world’s leading process
        technologies, customer support services and manufacturing techniques. These
        resources provide our foundry customers with improved opportunities to develop
        SoC products that supply the global market. Our commitment to research and
        development can be illustrated by our 2017 research and development
        expenditures, which reached approximately 9.2% of net operating revenues. In
        June 2007, we completed the construction of a research and development center
        for nanometer technologies in the Tainan Science Park. The research and
        development center allows for seamless application of advanced process
        technology in the research and development phase to the manufacturing phase.

        As of December 31, 2017, we employed 1,909 professionals in our research and
        development activities. In addition, other management and operational personnel
        are also involved in research and development activities but are not separately
        identified as research and development professionals.

        54.      The 2017 20-F discussed UMC’s current research and development strategy in

detail, stating, in relevant part:

        Enhancing our manufacturing process technologies is critical to our ability to
        provide services for our customers. We intend to continue to advance our

                                               17
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 18 of 34



       process technologies through internal research and development and alliances
       with other companies. Although we have an internal research and development
       team focused on developing new and improved semiconductor manufacturing
       process technologies, we are also dependent on some of our technology partners
       to advance certain process technology portfolios. In addition, we currently have
       patent cross-licensing agreements with several companies, including International
       Business Machines Corporation, or IBM.

(Emphasis added.)

       55.     With regard to UMC’s competition in the market and comparative research and

development capabilities, the 2017 20-F stated, in relevant part:

       Competition

       The worldwide semiconductor foundry industry is highly competitive, particularly
       during periods of overcapacity and inventory correction. We compete
       internationally and domestically with dedicated foundry service providers as well
       as with integrated device manufacturers and final product manufacturers which
       have in-house manufacturing capacity or foundry operations. Some of our
       competitors have substantially greater production, financial, research and
       development and marketing resources than we have. As a result, these companies
       may be able to compete more aggressively over a longer period of time than we
       can. In addition, several new dedicated foundries have commenced operations and
       compete directly with us. Any significant increase in competition may erode our
       profit margins and weaken our earnings.

       We believe that our primary competitors in the foundry services market are
       Taiwan Semiconductor Manufacturing Company Limited, Semiconductor
       Manufacturing International (Shanghai) Corporation and Globalfoundries Inc., as
       well as the foundry operation services of some integrated device manufacturers
       such as IBM, Samsung, Intel and Toshiba. Other competitors such as
       DongbuAnam Semiconductor, Grace Semiconductor Manufacturing Corp., X-
       FAB Semiconductors Foundries AG and Silterra Malaysia Sdn. Bhd. have
       initiated efforts to develop substantial new foundry capacity, although much of
       such capacity involves less cost-effective production than the 12-inch fabs for
       which we possess technical know-how. New entrants in the foundry business are
       likely to initiate a trend of competitive pricing and create potential overcapacity in
       legacy technology. The principal elements of competition in the semiconductor
       foundry industry include technical competence, production speed and cycle time,
       time-to-market, research and development quality, available capacity,
       manufacturing yields, customer service and price. We believe that we compete
       favorably with the new competitors on each of these elements, particularly our
       technical competence and research and development capabilities.



                                                18
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 19 of 34



(Emphasis added).

       56.     With regard to UMC’s 2017 expenses and expenditures on its research and

development program, the 2017 20-F stated, in relevant part:

       Research and development expenses consist primarily of salaries and related
       personnel expenses, research testing related expenses and depreciation on the
       equipment used for our research and development.

                                             ***

       Research and development expenses. Our research and development expenses
       increased by 1.0% from NT$13,532 million in 2016 to NT$13,669 million
       (US$461 million) in 2017. The increase in research and development expenses
       was mainly due to an increase of NT$469 million (US$16 million) in personnel
       expenses, NT$206 million (US$7 million) in depreciation expenses and
       NT$68 million (US$2 million) in intellectual property royalty expenses. The
       decrease in research and development expenses was mainly due to a decrease of
       NT$322 million (US$11 million) in wafers for research and development usage,
       NT$211 million (US$7 million) in mask expenses and NT$108 million (US$4
       million) in indirect material expenses. Our research and development expenses as
       a percentage of our net operating revenues were both 9.2% in 2016 and 2017.

                                             ***

       Research, Development, Patents and Licenses, Etc.

       The semiconductor industry is characterized by rapid changes in technology,
       frequently resulting in obsolescence of process technologies and products. As a
       result, effective research and development is essential to our success. We invested
       approximately NT$12,175 million, NT$13,532 million and NT$13,669 million
       (US$461 million) in 2015, 2016 and 2017, respectively, in research and
       development, which represented 8.4%, 9.2% and 9.2%, respectively, of net
       operating revenues for such years. We believe that our continuous spending on
       research and development will help us maintain our position as a technological
       leader in the foundry industry. As of December 31, 2017, we employed 1,909
       professionals in our research and development division.

(Emphasis added.)

       57.     Appended as exhibits to the 2017 20-F were signed SOX certifications wherein

Defendants Wang, Chien, and Liu certified that the 2017 20-F “fully complies with the

requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934” and that the

                                               19
               Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 20 of 34



“information contained in the [2017 20-F] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”

         58.     The statements referenced in ¶¶ 31-57 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) UMC conspired with Fujian to steal trade secrets from Micron relating to its research and

development of DRAM; (ii) UMC hired former Micron employees for the purpose of stealing

such information from Micron; (iii) the foregoing conduct placed UMC and certain of its

employees at an increased risk of criminal and regulatory investigation by the U.S. government;

and (iv) as a result, UMC’s public statements were materially false and misleading at all relevant

times.

                                  The Truth Begins to Emerge

         59.     On November 1, 2018, the DOJ indicted UMC, Fujian, and Chen, a former

Micron employee hired by UMC, for conspiracy to commit economic espionage, conspiracy to

commit theft of trade secrets, and economic espionage (receiving and possessing stolen trade

secrets). The indictment stated that the companies conspired to steal trade secrets from Micron

relating to its research and development of memory storage devices.            According to the

indictment, the conspiracy to commit economic espionage began in or about January 2016, the

conspiracy to commit theft of trade secrets began in or about October 2015, and the economic

espionage (receiving and possessing stolen trade secrets) began in or about February 2016.

         60.     According to the Indictment, Chen is a Taiwanese national and former General

Manager and Chairman of Rexchip Electronics Corporation (“Rexchip”), which Micron acquired



                                               20
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 21 of 34



in or around 2013, becoming MMT. Chen became the President of MMT and Site Director of

MMT’s Fabrication Facility 16, responsible for making Micron’s 25nm DRAM chip. Chen later

resigned from MMT in July 2015 and began working for UMC as its Senior Vice President and

Fabrication Director in Taiwan in September 2015.

        61.     As alleged in the indictment, in or around November 2015, Chen hired a former

MMT employee (“Employee 1”) to work for UMC. According to the indictment, Employee 1:

        Prior to leaving MMT . . . stole confidential and proprietary materials belonging
        to Micron, including trade secrets pertaining to the prior, current, and future
        generations of Micron’s DRAM technology, including the 80 (30nm), 90 (25nm),
        100 (20nm), and 110 (1Xnm) series DRAM. While working at UMC, Employee
        1 referenced the stolen Micron materials to support UMC’s design of the F32nm
        DRAM technology for transfer to Jinhua . . . . Employee 1 stored the stolen
        Micron trade secrets . . . on one or more digital devices belonging to UMC.1

(Emphasis added).

        62.     Additionally, Employee 1 “acting as an agent of UMC, communicated with a

current employee of MMT” (“Employee 2”). According to the indictment, Employee 2:

        [P]rovided Employee 1 with confidential and proprietary Micron information to
        further UMC’s F32nm DRAM technology design, including information related
        to Micron’s wafer specifications for its 25nm DRAM chip.

        On April 26, 2016, Employee 2 left MMT’s employment. Employee 2 told MMT
        that he was leaving to work at his family business, and he signed the MMT
        Declaration of Resignation, declaring and certifying that he did not keep any
        documents, confidential or otherwise, belonging to the company, and that he
        destroyed any hard copy or electronic forms in his possession or control that were
        stored on non-Micron property, including computers, phone, personal email, or
        file sharing accounts. Employee 2 did not leave to work for his family business
        but rather immediately began working for UMC.

        In the weeks leading up to Employee 2’s resignation from MMT, he
        downloaded over 900 confidential and proprietary files belonging to Micron . . .
        by downloading the files from Micron servers and transferring them to USB
        external storage devices or uploading the files to his personal Google Cloud
        account stored on servers in the United States. Many of the files were marked

1
  Throughout the indictment Fujian Jianhua Integrated Circuit Co. Ltd. is referred to as “Jinhua” rather than
“Fujian”.

                                                     21
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 22 of 34



       “Micron Confidential,” “Micron Technology, Inc., Confidential and
       Proprietary,” or “Micron Confidential/Do Not Duplicate.” The created dates in
       the Google files metadata showed that Employee 2 accessed Micron confidential
       and proprietary files both before and after he left Micron employment, and
       while working at UMC.

       In the weeks leading up to Employee 2’s resignation from MMT, Employee 2 ran
       numerous deletion processes and a CCleaner program on his laptop computer to
       mask his theft of Micron trade secrets. He also conducted numerous internet
       searches, accessing a number of publicly available news articles about the PRC
       government’s support of the growth of the DRAM business in the PRC, and
       specifically on UMC and Jinhua’s cooperation toward creating and producing
       DRAM.

       While working at UMC, Employee 2 referenced Micron trade secrets to assist
       and further UMC’s development of its F32nm DRAM technology. In or around
       July or August 2016, Employee 2, at the direction of a UMC employee,
       referenced Micron’s Trade Secret . . . and provided critical design rule data to
       that employee to further UMC’s development of its F32nm DRAM technology,
       knowing that UMC would transfer the technology to Jinhua. Employee 2 used
       his UMC-assigned laptop to access his Google Drive, download a copy of [the]
       Trade Secret . . . and reference the data contained therein to assist UMC with
       its F32nm DRAM design rule. UMC employees were directed to use the
       information Employee 2 provided to complete UMC’s F32nm DRAM design
       rule. [The] Trade Secret . . . and UMC’s F32nm DRAM design rule were stored
       in Employee 2’s Google Drive, and a comparison of the two show Micron’s
       information being used in UMC’s F32nm DRAM design rule document.

(Emphasis added) (paragraph numbers omitted).

       63.       The indictment detailed how UMC and its employees abused Micron’s trade

secret information following the unlawful acts of Employee 1 and Employee 2, stating, in

relevant part:

       On October 23, 2016, Chen, UMC, Jinhua, and government officials from the
       PRC attended a Jinhua/UMC recruiting fair in the Northern District of California
       to recruit employees from the United States with semi-conductor experience to
       work for both companies in either the research and development or sales and
       marketing division. Chen stated at the recruiting fair that UMC had transferred its
       25nm DRAM chip to Jinhua. On or about October 24, 2016, Chen and others
       from UMC and Jinhua, including the mayors from the PRC cities of Jinjiang and
       Quanzhou, also visited semiconductor equipment-manufacturing companies
       Applied Materials, Lam Research, and KLA Tencor, all located in the Northern
       District of California, to facilitate its DRAM production process. While at the

                                               22
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 23 of 34



       recruiting fair and visiting the equipment-manufacturing companies in the
       Northern District of California, Chen, UMC, and Jinhua had obtained and
       were in continuous control of the stolen Micron trade secrets.

       From in or around September 2016 through March 2017, UMC and Jinhua filed
       five patents and a patent application concerning DRAM technology that
       contained information that was the same or very similar to technology described
       in Micron’s Trade Secrets . . . . Employee 1 was listed as an inventor in each of
       the five patents and the patent application. The patents were subsequently jointly
       issued to UMC and Jinhua. The information contained in the patents and patent
       application contained Micron trade secrets that could not be obtained through
       reverse engineering.

       In February 2017, Taiwan law enforcement authorities executed search
       warrants and seized items from UMC’s offices and the residences of Employee
       1 and 2. They found electronic and hard copy files containing Micron trade
       secrets in areas and on devices associated with UMC and belonging to
       Employee 1 and 2. Knowing that Taiwan law enforcement was on its way to
       execute search warrants at UMC, another UMC employee directed both
       Employee 1 and 2 to remove any electronic devices they possessed that
       contained Micron information on them. Some of the electronic devices that
       contained Micron information were turned over to Taiwan law enforcement. At
       least one electronic device that contained Micron information was not turned
       over to Taiwan law enforcement and had been concealed by UMC and Chen.

(Emphasis added) (paragraph numbers omitted).

       64.     As the market learned of UMC’s indictment, UMC’s ADS price fell by $0.19 per

share, or nearly 10%, over the following two trading sessions to close at $1.71 per share on

November 5, 2018.

                     PLAINTIFF’S CLASS ACTION ALLEGATIONS

       65.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired UMC securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

herein, the officers and directors of the Company, at all relevant times, members of their




                                               23
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 24 of 34



immediate families and their legal representatives, heirs, successors or assigns and any entity in

which Defendants have or had a controlling interest.

        66.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, UMC securities were actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by UMC or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        67.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        68.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        69.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

                  whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of UMC;




                                                  24
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 25 of 34



                  whether the Individual Defendants caused UMC to issue false and misleading
                   financial statements during the Class Period;

                  whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

                  whether the prices of UMC securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and

                  whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        70.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        71.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                  Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

                  the omissions and misrepresentations were material;

                  UMC securities are traded in an efficient market;

                  the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

                  the Company traded on the NYSE and was covered by multiple analysts;

                  the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

                  Plaintiff and members of the Class purchased, acquired and/or sold UMC
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.
                                                   25
              Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 26 of 34



        72.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        73.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                            COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        74.     Plaintiff repeats and reallege each and every allegation contained above as if fully

set forth herein.

        75.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        76.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

UMC securities; and (iii) cause Plaintiff and other members of the Class to purchase or otherwise

                                                 26
                Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 27 of 34



acquire UMC securities and options at artificially inflated prices. In furtherance of this unlawful

scheme, plan and course of conduct, Defendants, and each of them, took the actions set forth

herein.

          77.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for UMC securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about UMC’s finances and business prospects.

          78.       By virtue of their positions at UMC , Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

          79.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of UMC, the Individual Defendants had knowledge of the details of UMC’s

internal affairs.



                                                 27
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 28 of 34



       80.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

UMC. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to UMC’s businesses,

operations, future financial condition and future prospects. As a result of the dissemination of

the aforementioned false and misleading reports, releases and public statements, the market price

of UMC securities was artificially inflated throughout the Class Period. In ignorance of the

adverse facts concerning UMC’s business and financial condition which were concealed by

Defendants, Plaintiff and the other members of the Class purchased or otherwise acquired UMC

securities at artificially inflated prices and relied upon the price of the securities, the integrity of

the market for the securities and/or upon statements disseminated by Defendants, and were

damaged thereby.

       81.     During the Class Period, UMC securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of UMC securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff

and the other members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at the inflated

prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,

the true value of UMC securities was substantially lower than the prices paid by Plaintiff and the




                                                  28
                Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 29 of 34



other members of the Class. The market price of UMC securities declined sharply upon public

disclosure of the facts alleged herein to the injury of Plaintiff and Class members.

          82.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          83.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                              COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          84.     Plaintiff repeats and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

          85.     During the Class Period, the Individual Defendants participated in the operation

and management of UMC, and conducted and participated, directly and indirectly, in the conduct

of UMC’s business affairs. Because of their senior positions, they knew the adverse non-public

information about UMC’s false financial statements.

          86.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to UMC’s

financial condition and results of operations, and to correct promptly any public statements

issued by UMC which had become materially false or misleading.




                                                  29
             Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 30 of 34



       87.        Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which UMC disseminated in the marketplace during the Class Period

concerning UMC’s results of operations.           Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause UMC to engage in the wrongful acts

complained of herein. The Individual Defendants therefore, were “controlling persons” of UMC

within the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

the unlawful conduct alleged which artificially inflated the market price of UMC securities.

       88.        Each of the Individual Defendants, therefore, acted as a controlling person of

UMC. By reason of their senior management positions and/or being directors of UMC, each of

the Individual Defendants had the power to direct the actions of, and exercised the same to cause,

UMC to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of UMC and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and

the other members of the Class complain.

       89.        By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by UMC.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;




                                                 30
            Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 31 of 34



       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY


       Plaintiff hereby demands a trial by jury.

Dated: March 14, 2019                                   Respectfully submitted,


                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        Jonathan D. Lindenfeld
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                                ahood@pomlaw.com
                                                                jlindenfeld@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com

                                                        Attorneys for Plaintiff




                                                   31
Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 32 of 34
Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 33 of 34
          Case 1:19-cv-02304 Document 1 Filed 03/14/19 Page 34 of 34



United Microelectronics Corporation (UMC)                                 Meyer, Kevin D.

                                   List of Purchases and Sales

                          Purchase                Number of             Price Per
       Date                or Sale                Shares/Unit          Share/Unit

          6/12/2018              Purchase                        200                $2.9000
